Citation Nr: 1717365	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder other than residuals of pilonidal cyst excision (previously characterized as back pain) on the basis of substitution.

2.  Entitlement to service connection for hypertension on the basis of substitution.

3.  Entitlement to service connection for a heart disorder, to include as secondary to hypertension, on the basis of substitution.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, on the basis of substitution.

5.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, on the basis of substitution.
6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, on the basis of substitution.

7.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, J.Y., and J.Y.


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
In April 2015, the RO recognized the appellant as a valid substitute claimant for the appeal pending at the time of the Veteran's death.  The Board has recharacterized the issues to reflect the current nature of the claims for the purposes of clarity.

The Veteran had also expressed disagreement with the denial of service connection for bilateral hearing loss and tinnitus in the July 2010 decision.  The RO granted those claims in an October 2012 decision, and the Veteran did not express disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In addition, the Veteran had requested a hearing before a Decision Review Officer (DRO) at the RO in an October 2013 written statement, after his request for a Board hearing in the substantive appeal, but prior to certification of the appeal to the Board.  The Board finds that any question as to whether the appellant as the substitute claimant was afforded due process in regard to a DRO hearing was addressed when she was provided the opportunity to testify at a Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250, 253-54 (2012) (holding that there is no due process violation when VA denies claimant a hearing before the RO in error, but claimant maintains the ability to appeal and obtain a de novo hearing before the Board).

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the appellant submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration, along with a written waiver of AOJ consideration for the medical evidence submitted on the day of the hearing.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).
The service connection issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1991 rating decision, the RO denied service connection for a back disorder other than residuals of pilonidal cyst excision (previously characterized as back pain).  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the October 1991 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying service connection for a back disorder other than residuals of pilonidal cyst excision (previously characterized as back pain) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the October 1991 rating decision is new and material as to the claim for service connection for a back disorder other than residuals of pilonidal cyst excision (previously characterized as back pain), and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In an October 1991 rating decision, the RO denied service connection for back pain, finding that pain was a symptom and not a disability.  The RO also separately granted service connection for residuals of a pilonidal cyst excision in that decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  To the extent that the Veteran later indicated that his original claim had not been processed, the record shows that the rating decision was sent to his last known address and not returned as undeliverable.  Therefore, the October 1991 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the October 1991 rating decision, the evidence of record included the Veteran's service treatment records and his written statements.

The evidence received since the October 1991 rating decision includes treatment records showing thoracolumbar spine diagnoses.  See, e.g., General Leonard Wood Army Community Hospital (ACH) radiologic reports from March 1996 and February 1999.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a back disorder other than residuals of pilonidal cyst excision (previously characterized as back pain) is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a back disorder other than residuals of pilonidal cyst excision (previously characterized as back pain) is reopened.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claims.  Specifically, it appears that there may be outstanding, relevant VA and non-VA treatment records, as detailed in the directives below.

The appellant has contended that the Veteran had multiple disorders that were the result of his military service.  Specifically, she has reiterated the Veteran's previous assertions that he had in-service complaints and treatment that were early manifestations of some disorders.  She has also claimed that some disorders as secondary to the disorders that were directly related to service.  The appellant and her representative have now also contended that the Veteran's diabetes mellitus could be related to in-service herbicide exposure while he was stationed in Korea because his service duties placed him along the Korean Demilitarized Zone (DMZ).  See July 2016 Bd. Hrg. Tr. at 48-51.

The record shows that the Veteran received treatment for diabetes mellitus and other complications, as well as for hypertension.  He also had heart-related diagnoses that appear to meet the definition of ischemic heart disease for VA purposes.  See, e.g., June 2013 Phelps County Regional Medical Center treatment records: cardiac catheterization report (noting history of stent placement one-and-a-half years prior and current finding of 3-vessel CAD with additional stent placement); consultation report (diagnosis of diabetes with complications of diabetic retinopathy and nephropathy with chronic renal failure end-stage renal disease with chronic dialysis noted; essential hypertension; and discharge summary (presenting complaint of chest pain with final diagnosis of chest pain secondary to unstable angina); September 2013 Dr. J.F. written statement (noting treatment for stage 4 renal failure on dialysis, diabetes mellitus on insulin therapy, hypertension, coronary heart disease with six stents in place).

Effective February 24, 2011, VA published a rule extending the presumption of exposure to certain herbicide agents for veterans who served in a unit as determined by the Department of Defense to have operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  See 76 Fed. Reg. 4245 (Jan. 25, 2011) (now codified at 38 C.F.R. § 3.307(a)(6)(iv)); see also 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) (list of diseases, including definition of ischemic heart disease).

The Veteran's earliest DD-214 shows that he had 9 months and 19 days of service in Korea as of May 16, 1972 (i.e., going back to at least July 1971), and that he was assigned to Company A, 2nd Engineer Battalion, 2nd Infantry Division.  That unit appears to be listed among those identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period.  See VA Adjudication Procedures Manual (M21-1) IV.ii.1.H.4.

In September 2016, the appellant submitted copies of the Veteran's performance reviews to support the claimed herbicide exposure; however, these copies are somewhat difficult to read.  Nevertheless, it does not appear that the AOJ has considered this matter in the first instance, and such development is necessary given the appellant's contentions, the medical evidence, and the amended regulation.

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of § 3.307(a)(6)(iv) to attempt to verify the Veteran's claimed herbicide exposure while he was stationed in Korea.  The Veteran's earliest DD 214 shows that he had 9 months and 19 days of service in Korea as of May 16, 1972 (i.e., going back to at least July 1971), and that he was assigned to Company A, 2nd Engineer Battalion, 2nd Infantry Division.

The 2nd Engineer Battalion, 2nd Infantry Division appears to be listed among the units identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period between April 1, 1968, and August 31, 1971.  See M21-1 IV.ii.1.H.4.

All attempts and responses should be documented in the claims file.

3.  The AOJ should request any outstanding, relevant VA treatment records from the VA Medical Center in Columbia, Missouri, dated in 1992 and 1993.  See May 2000 General Leonard Wood ACH treatment record (Veteran reported that he had a VA physical in the 1992/1993 time frame, which is different from the July 1991 date he provided in relation to the current claim).

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The AOJ should request any records from the General Leonard Wood ACH dated from February 2010 to November 2013.

5.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining an additional VA medical opinion for the hypertension and back disorder claims, as well as a VA medical opinion for any of the remaining claims (if completion of the foregoing development does not result in a grant of service connection for any claimed disorder).

6.  The case should then be readjudicated by the AOJ.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


